Opinion issued January 23, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00387-CV
                          ———————————
                    MICHAEL PARKINSON, Appellant
                                      V.
                     SHINOBU PARKINSON, Appellee


                  On Appeal from the 300th District Court
                         Brazoria County, Texas
                       Trial Court Case No. 70903


                        MEMORANDUM OPINION

      Appellant, Michael Parkinson, has neither paid the required fees nor

established indigence for purposes of appellate costs.   See TEX. R. APP. P. 5

(requiring payment of fees in civil cases unless indigent), 20.1 (listing

requirements for establishing indigence); see also TEX. GOV’T CODE ANN.
§§ 51.207, 51.941(a), 101.041 (West 2013) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing

enforcement of rule), 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         2